Citation Nr: 9927246	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-33 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an effective date earlier than January 31st, 
1989, for the award of service connection for a right leg 
disorder manifested by weakness.

2. Entitlement to an increased disability evaluation for a 
right leg disorder manifested by weakness, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 1993, by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. Service connection was granted for a right leg disorder 
manifested by weakness by the Board in March 1992, and in 
April 1993, the RO implemented the Board's decision and 
assigned a 10 percent evaluation effective from December 
12th, 1989.  In April 1994, the RO changed the effective 
date for the award of service connection to January 31st, 
1989.

2. There is no objective evidence of record to establish that 
a petition to reopen the claim for service connection for 
a right leg disorder was filed prior to January 31st, 1989.

3. The appellant's right leg disorder is manifested by slight 
atrophy of the right vastus lateralis with associated mild 
weakness and is not productive of symptomatology such to 
meet the criteria for a moderate incomplete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an earlier effective 
date for the award of service connection for a right leg 
disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400(q)(ii) (1998).

2. The schedular criteria for a disability evaluation in 
excess of 10 percent for a right leg disorder manifested 
by weakness are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 
8520 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Initially, the Board notes that the appellant's claim 
regarding entitlement to an earlier effective date for the 
award of service connection for a right leg disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

The Board notes that during the pendency of this appeal, the 
appellant has made reference to clear and unmistakable error 
in the February 1946 rating decision which denied his 
original claim for service connection for a right leg 
disorder as a basis for assigning an earlier effective date.  
Review of the record reveals that the appellant and his 
representative were informed by the Hearing Officer in July 
1996 and again the Supplemental Statement of the Case dated 
in April 1997, that the February 1946 decision was subsumed 
by the Board's March 1992, decision which reopened his claim 
for service connection, conducted a de novo review on the 
merits and granted the benefit on appeal.  See Dittrich v. 
West 163 F3rd 1349 Fed. Cir. (1998).

Accordingly, in the absence of a claim alleging clear and 
unmistakable error in the Board's March 1992 decision, the 
only basis for an effective date earlier than January 31st, 
1989, for the award of service connection would be evidence 
that the appellant filed an earlier claim.  Pursuant to 38 
C.F.R. § 3.400(q)(ii), where service connection is granted 
based upon the receipt of new and material evidence after 
final disallowance, the effective will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  After careful review of the evidence of record, the 
Board finds no indication that the appellant submitted a 
petition to reopen the claim for service connection for a 
right leg disorder prior to January 31st, 1989.  In fact, the 
record reflects that there was no correspondence with the 
appellant regarding the claim for service connection for a 
right leg disorder from the date of notice of the denial in 
December 1949 to January 31st, 1989.

In view of the above, the Board concludes that the appellant 
has provided no basis for an effective date earlier than 
January 31st, 1989 for the award of service connection for a 
right leg disorder.


II.  Increased Disability Evaluation

Initially, the Board finds the appellant's claim for an 
increased disability evaluation to be well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  His assertions 
regarding an increase in severity of the right leg disability 
are deemed to be sufficient to render this claim plausible.  
See e.g. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

However, while this claim has been found to meet the 
threshold pleading requirement of being well grounded, the 
Board, after careful consideration of the record as a whole, 
and with particular emphasis upon the findings noted on VA 
examination in September 1996, concludes that the evidence of 
record does not support entitlement to an increased 
disability evaluation for residual weakness of the right leg.

The appellant's right leg disorder is currently evaluated as 
10 percent disabling pursuant to Diagnostic Code 8520.  This 
Code provides that mild, incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation.  Where there is 
moderate incomplete paralysis, a 20 percent evaluation is in 
order.  38 C.F.R. § 4.120 provides, in pertinent part, that 
in rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.

On VA examination in September 1996, the only significant 
finding involved mild atrophy of the vastus lateralis on the 
right with associated weakness.  While there was decreased 
sensation and giveaway weakness, these findings were 
bilateral and diffuse.  There were no additional significant 
findings which were reported to be associated with the 
service-connected right leg disability.  The diagnoses 
included right leg weakness which appeared to be due to an 
old injury in 1945, back and spine degeneration, cervical 
myelopathy and spinal stenosis.

While the record reflects that the appellant has been seen by 
VA medical personnel on a regular basis since the examination 
in 1996, these reports reflect treatment for numerous 
unrelated disabilities and document no additional functional 
impairment attributable to the right leg weakness.

In view of the above and the lack of any additional evidence 
to establish the presence of increased disability involving 
the sciatic nerve manifested by right foot drop, impairment 
of the muscles below the knee or other symptomatology 
reflective of more than a mild incomplete paralysis, 
entitlement to an increased disability evaluation is not 
warranted.  In reaching this conclusion, the Board has 
considered the appellant's statements and testimony in 
support of his claim.  However, these assertions regarding an 
increase in the severity of his right leg disorder, when 
viewed in light of the objective medical evidence of record 
as summarized above, are not found to be of sufficient 
probative value to serve as the basis for an increased 
rating.  When viewed in it's totality, the evidence of record 
simply does not document the presence of more than a mild 
incomplete paralysis of the sciatic nerve with slight 
muscular atrophy and associated mild weakness.  


III.  Extraschedular Consideration

It is noted that the RO did not consider whether referral of 
this claim for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b) (1998) was necessary.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the U. S. Court of Appeals for Veterans 
Claims (the Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's disability is more severe than the 
current 10 percent schedular level and hence, it does not 
appear that the appellant has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required any significant amount of inpatient 
hospitalization in the recent past for his right leg 
disorder.  With respect to employment, the Board finds that 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his service-connected right 
leg disorder.  The schedular rating assigned in this case (10 
percent) is a recognition that the impairment caused by the 
service-connected disability makes it difficult to obtain and 
keep employment.  See 38 C.F.R. § 4.1 (1998).  Thus, an 
inability to acquire and maintain employment of one's 
choosing, assuming that the claimant is even looking for work 
which does not appear to be the case here, will not by itself 
support a finding that the schedular rating is inadequate and 
that the claim is an exceptional or unusual one.  
Accordingly, in the absence of any evidence which actually 
shows that his disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

